Citation Nr: 0825685	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  03-06 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to service connection for an innocently 
psychiatric disorder, to include as secondary to the service-
connected mature cataract of the right eye.  

2.  Entitlement to service connection for a hip disorder, to 
include as secondary to the service-connected mature cataract 
of the right eye.  

3.  Entitlement to service connection for a low back 
disorder, to include as secondary to the service-connected 
mature cataract of the right eye.  

4.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to May 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the RO.  

Following the veteran's testimony before a Veterans Law Judge 
(VLJ) in a hearing at the RO in March 2004, the Board 
remanded the case to the RO in September 2004 for further 
development of the record.  

The VLJ who conducted the March 2004 hearing has retired from 
the Board.  The law requires that the VLJ who conducted a 
hearing shall participate in making the final determination 
of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 
20.707 (2007).  

By an April 2008 letter, the veteran was given the 
opportunity to request another Board hearing.  In the letter, 
the veteran was also advised that if he did not respond 
within 30 days, the Board would assume that he did not want a 
hearing.  The veteran responded in April 2008 that he did not 
want another hearing.   

The issues of service connection for an innocently 
psychiatric disorder and entitlement to a TDIU rating are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


FINDINGS OF FACT

1.  The veteran is not shown to have a current low back 
disorder that is due to any event or incident of his period 
of active service or otherwise to have been caused or 
aggravated by his service-connected mature cataract of the 
right eye.  

2.  The veteran is not shown to have a current hip disorder 
that is due to any event or incident of the veteran's period 
of active service or otherwise to have been caused or 
aggravated by his service-connected mature cataract of the 
right eye.  



CONCLUSIONS OF LAW

1.  The veteran does not have low back disability due to 
disease or injury that was incurred in or aggravated by 
service; nor is any proximately due to or the result of his 
service-connected mature cataract of the right eye.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2007).  

2.  The veteran does not have a hip disability due to disease 
or injury that was incurred in or aggravated by service; nor 
is any proximately due to or the result of his service-
connected mature cataract of the right eye.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed low back and hip disorders.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  

In this case, however, there is no evidence linking the 
veteran's claimed disorders to service or to the service-
connected mature cataract of the right eye.  Thus there is no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a July 2001 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  VCAA notification does not 
require an analysis of the evidence already contained in the 
record or any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.  

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letter was issued prior to the appealed 
March 2002 rating decisions.   Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claims and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  
 
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA added revised provisions of 38 C.F.R. § 3.310(b) to 
conform the regulation to the holding of Allen.  71 Fed. Reg. 
52744-52747 (Sept. 7, 2006) (codified at 38 C.F.R. 
§ 3.310(b)).  

Under this revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.  

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.  

In the present case, as noted, the evidence of record does 
not substantiate a causal relationship between the veteran's 
service-connected mature cataract of the right eye and his 
claimed low back and hip disorders.  

As such, no action is required to establish the "baseline 
level of severity" of his service-connected mature cataract 
of the right eye, and the provisions of 38 C.F.R. § 3.310(b) 
are not directly relevant to this case.  

Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the revised provisions of 
38 C.F.R. § 3.310(b) to date.  See Bernard v. Brown, 4 Vet. 
App. at 394 (1993).  

The Board has reviewed the veteran's service treatment record 
and finds no evidence of complaints of, or treatment for a 
low back or hip disorder.  

Subsequent to service, the veteran was involved in a motor 
vehicle accident in September 1984.  The veteran asserts that 
his accident was directly related to his service-connected 
right eye disorder and as a result of the accident, he 
sustained injury to his low back and hip.  The veteran's 
contentions, however, remain subject to a Board analysis of 
credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992).  
In this instance, the Board finds that the veteran's currents 
statements that the accident was the result of his service-
connected right eye disorder are not credible when reviewed 
along with his other recorded comments in the evidence.  

Most significantly, the Board notes that the official 
accident report only reports that the veteran was traveling 
at an excessive rate of speed in inclement weather and this 
resulted in a collision with another vehicle.  

The Board is aware that the report makes notation that the 
veteran had vision problems.  However, neither this accident 
report nor any other records indicate that the vision 
problems caused or contributed to cause the accident which 
resulted in the claimed low back and hip disorders.  The 
report makes clear that the cause of the accident was the 
result of his traveling at excessive speeds in inclement 
weather.  

Despite the fact that the medical evidence of record is 
replete with reference to treatment for low back and hip 
disorders, nothing therein serves to establish a causal 
relationship between any current low back or hip disability 
and any claimed event or incident of his period of active 
service or his service-connected disability.  

Accordingly, the preponderance of the evidence is against the 
claim of service connection for low back and hip disorders to 
include as secondary to his service-connected mature cataract 
of the right eye and these claims must be denied. 

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because as noted the preponderance of the evidence is against 
the veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b).  





ORDER

Service connection for a claimed hip disorder, to include as 
secondary to the service-connected mature cataract of the 
right eye is denied.  

Service connection for a claimed low back disorder, to 
include as secondary to the service-connected mature cataract 
of the right eye is denied.  



REMAND

As noted, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995); see also 
38 C.F.R. § 3.310(b).  

The veteran asserts that his claimed psychiatric disorder is 
due to his service-connected right eye disability.  In this 
regard, the veteran asserts that his service-connected right 
eye disability affects his activities of daily living and his 
ability to be employed.  

As a result, the veteran feels "useless" and is depressed 
since he cannot provide for his family in the way he thinks 
he should be able.  The records are replete with reference to 
a diagnosis of depression.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability might be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  

Given its review of the evidence of record, in light of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board 
finds that a VA examination, with an opinion as to the 
etiology of his claimed psychiatric disorder is 
"necessary."  See 38 U.S.C.A. § 5103A. 

Finally, given the nature of the development requested above, 
the Board must defer further action as to the matter of 
entitlement to a TDIU rating.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered).   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claims.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide and inform him of 
the type of evidence that he is expected 
to provide.  

The veteran should be notified that a 
disability which is proximately due to, 
or results from, another disease or 
injury for which service connection has 
been granted shall be considered a part 
of the original condition.  Specifically, 
when aggravation of a disease or injury 
for which service connection has not been 
granted is proximately due to, or the 
result of, a service-connected condition, 
the veteran shall be compensated for the 
degree of disability over and above the 
degree of disability existing prior to 
the aggravation.  See 38 C.F.R. 
§ 3.310(a),(b) (2007); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
recent treatment received for the claimed 
psychiatric disorder.  Based on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records or opinions from any 
identified treatment source, VA or 
private.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed 
psychiatric disorder.  

The veteran's claims file should be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner must opine as to whether the 
veteran has a current psychiatric 
disability that at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) is due to any event of his 
period of service or is caused or 
aggravated by his service-connected 
disability.  A complete rationale must be 
given for all opinions and conclusions 
expressed in a typewritten report.  

4.  After completion of the above 
development, the veteran's claim of 
service connection for a psychiatric 
disorder, to include as secondary to the 
service-connected mature cataract of the 
right eye and entitlement to TDIU should 
be readjudicated.  If the determinations 
remain adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


